DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, specie A in the reply filed on 8/4/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because it is unclear if “the bonding portion” is referring to the “plated bonding portion” of claim 1.  For the purpose of examination it is referring to the plated bonding portion. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kobayashi et al. (7,850,059).
Regarding claim 1, Kobayashi discloses a plated metal bonding method for bonding a plurality of metals, comprising bonding in which a bonding processing unit bonds a plurality of metals using sound vibration and/or ultrasound vibration, wherein a part of or all the plurality of metals have a plated bonding portion where bonding is to be performed, and wherein, in the bonding, the bonding processing unit performs bonding using at least a part of a plating material and/or performs bonding using a metal portion in a state in which at least a part of the plating material is removed (figure 5, column 6 line 52 to column 7 line 53).  
Regarding claim 2, Kobayashi discloses that in the bonding, the bonding processing unit performs bonding for a bonding portion at a temperature that is not higher than a dissolution temperature of a plated metal.  Since the plated metal is not defined, it can be any metal and therefore, the claim limitation is met. 
Regarding claim 5, Kobayashi discloses that in the bonding, pressure is applied to the bonding portion by the bonding processing unit and/or a pressing portion, and wherein at least a part of the plating material in the bonding portion is moved by sound vibration and/or ultrasound vibration and the pressure (column 4 lines 37-52, column 6 lines 52-column 7 line 53).  
Regarding claim 6, Kobayashi discloses that in the bonding, a part of a plating material in the bonding portion is discharged from the bonding portion by sound vibration and/or ultrasound vibration and pressure, and wherein the bonding processing unit performs bonding of multiple metals in a state in which at least a part of a plating material is discharged (figure 5, column 6 line52 to column 7 line 53).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (7,850,059) as applied to claim 1 above.
Regarding claim 4, Kobayashi discloses that the metal is plated with zinc and then bonding to the metals together using a bonding process that can include ultrasonic bonding.  Kobayashi does not disclose that in the bonding, the bonding processing unit performs bonding of the first bonding portion, cools the first bonding portion and the second bonding portion, and performs bonding of the second bonding portion.  However, to one skilled in the art at the time of the invention it would have been obvious to use the same bonding unit to bond the first portion and then cool it prior to bonding the second bonding portion because it would cut down on production costs by using the same unit and would also cut down on space and time.  Furthermore, letting it cool would allow the connection to form and would prevent any misalignment or movement of the zinc material prior to bonding the first and second bonding portion.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (7,850,059) as applied to claim 1 above, and further in view of Construction (Fabrication of Edges, Joints, Seams, and Notches, www.tpub.com:80/steelworker2/22.htm 3/5/2019).
Regarding claim 7, Kobayashi discloses a first and second metal wherein one of the metals is plated.  Kobayashi does not specifically disclose in the bonding, the bonding processing unit performs bonding in a state in which the first metal is bent in a state in which the second metal is pinched by the first metal.  However, Construction shows many different joints of steel.  There is one joint where one metal is folded and bent over another metal.  While Construction does not disclose the bonding method, this is a well-known joint in the art.  To one skilled in the art at the time of the invention it would have been obvious to determine the ideal joint for the metal based on the required application.  Folding over as shown in Construction is well-known and creates a secure and strong joint and prevents movement or misalignment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735